Citation Nr: 1021395	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ear 
disorder, claimed as ear pain.


REPRESENTATION

Veteran represented by:	M.R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) from May and November 2005 rating decisions by which 
the RO denied entitlement to the benefits sought herein.  

The Veteran appealed the RO's determinations to the Board.  
In a May 2009 decision, the Board denied entitlement to 
service connection for bilateral sensorineural hearing loss, 
tinnitus, and for a bilateral ear disorder claimed as ear 
pain.

The Veteran appealed the May 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in December 2009, the Court granted a Joint 
Motion for Remand filed by the Veteran's attorney and VA's 
General Counsel.  As such, this matter is again before the 
Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The service treatment records contain no reference to hearing 
loss, tinnitus, or any other problems of the ears.  The 
Veteran's hearing and ears were found to be normal both on 
entry and upon separation from service.  Current medical 
records suggest hearing loss, noting that he uses hearing 
aids.  He asserts that he was exposed to excessive noise 
while serving as a stevedore and steam winch operator in the 
Navy without the benefit of ear protection.

To ensure that VA fulfills its duty to assist the Veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA), a VA 
audiologic examination must be scheduled in order to verify 
the presence and determine the etiology of the Veteran's 
claimed disabilities.  See generally 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).  The VA examination instructions are contained below.

As well, in order to ensure that the Veteran received full 
VCAA notice, an amended VCAA notice letter must be sent to 
him.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service- connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159.  The Veteran has not 
been provided notice that contains the type of information 
mandated by the Court in Dingess.  Thus, an amended VCAA 
letter must be sent to him.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an amended VCAA 
notice letter that contains the type of 
information mandated by the Court in 
Dingess.

2.  Schedule a VA audiologic examination 
for a determination as to whether the 
Veteran suffers from bilateral hearing 
loss within the meaning of VA law and 
regulations (38 C.F.R. § 3.385), 
tinnitus, and/or a bilateral ear disorder 
that was claimed as ear pain.  If so, the 
examiner is asked to opine regarding 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any diagnosed condition is related to 
service.  The Board asks that the claims 
file be reviewed in conjunction with the 
examination and that the examination 
report indicate whether the requested 
review took place.  A rationale for all 
opinions and conclusions should be 
provided.

3.  Undertake any other development 
deemed necessary and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________ 
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

